Citation Nr: 1439006	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  05-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, including allergic rhinitis.

2.  Entitlement to an initial compensable rating for the service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In pertinent part, that rating decision denied service connection for sinusitis and granted service connection with an initial noncompensable rating for GERD.  

In July 2006, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that proceeding is of record.  The Board subsequently remanded the issues of service connection for sinusitis and entitlement to an initial compensable rating for the service-connected GERD in March 2007.  

By the time the case was returned to the Board, the VLJ who presided over the July 2006 hearing had since retired.  The Veteran was therefore offered the option to testify at another video conference before a VLJ who would decide his case.  In June 2014, the Veteran testified at a video conference before the undersigned VLJ and a copy of the transcript is of record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The issue of service connection for sinusitis has been recharacterized as shown on the cover page of this decision to reflect the Veteran's reported symptoms and diagnosis for the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The issue(s) of entitlement to an initial compensable rating for the service-connected GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have chronic sinusitis; however, his claimed sinusitis symptoms have been diagnosed as chronic rhinitis and the evidence shows that chronic rhinitis is related to service.  


CONCLUSION OF LAW

Chronic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for what has been diagnosed by medical professionals as chronic rhinitis.  The diagnosis is based on the Veteran's symptoms of almost complete obstruction on the right side, crusting, dried blood, and some swelling.  Medical professionals have determined that the Veteran's symptoms result in chronic rhinitis and not chronic sinusitis.  

Because the Veteran is not a medical professional, he is not expected to know the diagnosis for his reported symptoms.  The Board has recharacterized the claim concerning sinusitis to also include rhinitis.  The Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's description of his claim is consistent with rhinitis which has been diagnosed by medical professionals.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

In this case, the Veteran's service treatment records (STRs) show that in April 1983 he complained of right-sided nasal obstruction, and bloody noses after blowing his nose.  He was referred to an ENT and subsequently underwent a nasal septoplasty.  The Veteran continued to complain of right sided nose pain during service, with difficulty breathing out of the right side of his noise and bleeding every time he blew his nose.  See November 1991 STRs.  A November 2003 discharge examination also notes that the Veteran had sores in his nose, and he reported having sinusitis and hay fever.

The Veteran was discharged from service in January 2004 and filed his service connection claim in March 2004, within the first post-service year.  

VA examinations in September 2004, July 2008, and August 2011 all describe the Veteran's symptoms as nearly total right nasal obstruction with heavy crusting and dried blood.  The September 2004 examiner indicated that the Veteran had very extensive chronic rhinitis with extensive thickening of the mucosa with excoriation, crusting, and evidence of recent active bleeding with clots present.  

The July 2008 examiner agreed that the Veteran had a very severe chronic rhinitis, and opined that the findings were more likely than not the direct result of the in-service septoplasty surgery.  

While one episode of sinusitis is noted in a March 2007 record from NBHC Meridian, all three VA examiners determined that the Veteran did not have chronic sinusitis.  Moreover, the medical records from NBHC and VA do not show a diagnosis of chronic sinusitis. 

There is no evidence to contradict the examiners' diagnoses of chronic rhinitis, and not chronic sinusitis, based on the Veteran's reported symptoms.  Further, the evidence of record shows that the Veteran's symptoms of rhinitis began in service and continued throughout service including at the time of his discharge.  The Veteran's claim was filed only a few months after service discharge, and the initial September 2004 examination confirms that the Veteran's in-service symptoms were ongoing after discharge from service.  This objective evidence shows that service connection is warranted for rhinitis because the Veteran has symptoms of rhinitis that began in service and have continued since that time; and, the record shows that the Veteran's in-service symptoms are the same symptoms from which he currently suffers.  


ORDER

Service connection for rhinitis is granted.  


REMAND

The Veteran seeks an initial compensable rating for the service-connected GERD.  

A July 2004 VA examination indicates that the Veteran has no GERD symptoms when he takes his medications.  A July 2009 VA examination indicates that the Veteran does have symptoms despite taking medication, but that he had no dysphagia, no pyrosis, no epigastric pain, no arm pain and no history of hematemesis or melena.  He reported reflux and regurgitation daily and occasional episodes of nausea and vomiting.  A complete blood count (CBC) revealed no anemia.  The diagnosis was hiatal hernia with GERD.  

By contrast, the Veteran testified at his personal hearing in June 2014 that at the time of his initial examination in July 2004, he was experiencing abdominal pain, problems swallowing, heart burn, regurgitation, arm and shoulder pain.  The Veteran also testified that these symptoms had increased since the initial examination.  For example, he reported having heartburn and shoulder pain daily and regurgitation several times per day.  

The Veteran testified that he receives treatment at a VA facility, and takes two to three acid reflux pills per day, which is up from his initial dose of one pill.  He also indicated that about three years prior he underwent an upper GI test at Baptist Hospital in Columbus, Mississippi.  He was sent back to the Birmingham VA after the results came back.  The Veteran testified that his doctor told him that he had "high micronia" the worst that she had ever seen.

Based on the Veteran's June 2014 hearing testimony, it appears that the Veteran's service-connected GERD may be more disabling that what is described in the July 2004 and July 2009 examinations.  Another VA examination is necessary to reconcile the differences between the Veteran's competent and credible report of the severity of his symptoms at his June 2014 hearing, and what the examiners found in July 2004 and July 2009.  

Since the case is remanded, either the claims file or the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all outstanding VA medical records pertaining to treatment for GERD and/or hiatal hernia.

2.  With proper authorization from the Veteran obtain records identified by him as pertinent to this claim, including, but not limited to records of an upper GI series conducted at the Baptist Hospital in Columbus, Mississippi.  

3.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD and/or hiatal hernia.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review, and the examiner should attempt to reconcile the Veteran's competent and credible testimony regarding the severity of his GERD symptoms with the VA examinations of record which appear to show a less disabling disability picture than what the Veteran is reporting.  

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD and/or hiatal hernia to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, substernal arm or shoulder pain.  The examiner should also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

The examiner must provide reasons for any opinion given.

4.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


